Citation Nr: 0512616	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-00 938	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a heart disorder, as 
secondary to a service-connected disability.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran's correspondence received in 
February 2005 raised questions concerning the calculation of 
his retroactive award for service connection subsequent to a 
March 2001 rating decision and concerning a recent claim for 
Dependent's Educational Assistance (Chapter 35) benefits.  
These matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
December 1967 to December 1969.

2.	On February 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  As a result of a 
November 2004 rating decision finding the appellant' combined 
service-connected disabilities are permanent and total he has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


